
	
		I
		111th CONGRESS
		1st Session
		H. R. 3041
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. Al Green of Texas
			 (for himself, Ms. Lee of California,
			 Mr. Honda, and
			 Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Fair Labor Standards Act to provide for the
		  calculation of the minimum wage based on the Federal poverty threshold for a
		  family of 2, as determined by the Census Bureau.
	
	
		1.Short titleThis Act may be cited as the
			 Living American Wage (LAW) Act of
			 2009.
		2.Findings; sense
			 of Congress
			(a)FindingsCongress
			 finds the following:
				(1)In 2007, there were over 37,000,000
			 Americans living in poverty who were separated from the opportunities of the
			 Nation by their income, their housing, and their access to education, jobs, and
			 health care.
				(2)A full-time worker earning the Federal
			 minimum wage earns an income below the Federal poverty threshold for a family
			 of 2, consisting of 1 adult and 1 child.
				(3)The average fair market rent for a
			 1-bedroom apartment is more than 60 percent of the monthly income of a
			 full-time worker earning the minimum wage. In comparison, the generally
			 accepted definition of affordability is for a household to pay not more than 30
			 percent of its income on housing.
				(4)Two full-time workers earning the Federal
			 minimum wage earn an income below the national housing wage for a 1-bedroom
			 apartment, the amount a person needs to earn to afford a 1-bedroom apartment at
			 average rent.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the Federal minimum wage should, as a
			 minimum, be adjusted every 4 years so that a person working for such a wage may
			 earn an annual income that is not less than 15 percent higher than the Federal
			 poverty threshold for a family of 2, as determined by the Census Bureau;
				(2)the minimum wage
			 should be set at a level high enough to allow 2 full-time minimum wage workers
			 to earn an income above the national housing wage; and
				(3)Congress, any of the several States, the
			 District of Columbia, any Territory or possession of the United States, any
			 Indian tribe, or any local or municipal government of a State may establish a
			 higher minimum wage requirement than that established in this Act.
				3.Minimum
			 wageSection 6 of the Fair
			 Labor Standards Act of 1938 is amended—
			(1)in
			 subsection (a)(1)—
				(A)by striking
			 and at the end of subparagraph (B);
				(B)by inserting
			 and at the end of subparagraph (C); and
				(C)by inserting at the
			 end the following:
					
						(D)not less than the
				amount determined by the Secretary under subsection (b) beginning September 1,
				2011;
						;
				and
				(2)by
			 redesignating subsection (b) as subsection (c) and inserting after subsection
			 (a) the following:
				
					(b)(1)Not later than June 1,
				2010, and once every 4 years thereafter, the Secretary shall determine the
				minimum wage rate applicable under subsection (a)(1) based on the formula
				described in paragraph (2). The Secretary shall publish such wage rate in the
				Federal Register not later than October 1 of each year. If such determination
				results in a lower minimum wage than that then in effect, the Secretary shall
				not adjust the minimum wage then in effect pursuant to this subsection.
						(2)The minimum wage rate determined by the
				Secretary under paragraph (1) shall be the minimum hourly wage sufficient for a
				person working for such wage 40 hours per week, 52 weeks per year, to earn an
				annual income in an amount that is 15 percent higher than the Federal poverty
				threshold for a family of 2, with one child under the age of 18, and living in
				the 48 contiguous States, as published for each such year by the Census
				Bureau.
						.
			
